Citation Nr: 1432661	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a July 2013 videoconference hearing before the undersigned; a transcript of those proceedings is associated with the Virtual VA record.  The Board has considered all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded, as there is currently insufficient medical evidence upon which the Board can rely to adjudicate the appeal.  Specifically, the Board notes that both the November 2009 VA examination, and March 2011 addendum, are inadequate, in that the opinions are not supported by a proper rationale, and rely on an incomplete factual predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  In the November 2009 opinion, the examiner provided no rationale in linking the spine injury to "a natural [sic] occurring phenomena."  Presented with service treatment records documenting an in-service low back injury, as well as evidence of a post-surgery leg-length differential, the same examiner provided no additional rationale in concluding that his opinion remained unchanged.  A new examination is warranted that considers the Veteran's in-service low back injury, as well as the discrepancy in his the length of his legs and his altered gait, and provides a complete rationale in support of a nexus opinion.  

The Board acknowledges that there are numerous medical records documenting both the Veteran's reports of spine pain secondary to knee pain, and statements by medical professionals suggesting that the appellant's spine pain is worsened by his knee pain.  See, e.g., August 2013 report from Cleveland Clinic ("it is likely [that after the right knee replacement] his compensatory gait has caused increased back pain); March 2011 VA treatment report (documenting "[a]t least 1/2 inch" discrepancy in leg lengths; February 2011 VA treatment report (reporting Veteran's opinion that his knee was aggravating his back pain); November 2010 chiropractic report (stating that in-service back injury and service-related knee pain "more than likely contributed to increased pain and rate of degeneration of the low back).  While those records are highly relevant to the claim and must be addressed by any medical opinion obtained while on remand, they do not specifically address whether there is a permanent increase in disability, rather than merely an increase in pain.  38 C.F.R. § 3.310 (2013).  The November 2010 chiropractic report does suggest an increased "rate of degeneration of the low back," but fails to provide a rationale in support of such an opinion.  Nieves-Rodriguez, 22 Vet. App. at 302.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with an examiner who has not previously treated or examined him.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for thoracolumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  In providing this opinion, the examiner must specifically address the low back injury documented in the service treatment records.

The examiner must also opine whether it is at least as likely as not (a 50 percent likelihood or greater) that the lumbar spine disability is caused or aggravated (permanently made worse) by the service-connected knee disabilities.  The opinion regarding aggravation should address the various treatment records suggesting a relationship between the Veteran's knee pain and his spine pain, as discussed above. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

